PER CURIAM.
Christopher Clemons appeals the trial court’s order denying both his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a) and his amendment to that motion. We affirm.
In his amendment, Mr. Clemons claims that he pleaded guilty to the offense of possessing a firearm and received a minimum mandatory sentence of three years’ imprisonment, even though the firearm was not his and was not found on his person or in his possession. He claims that the firearm was found during the search of a pickup truck that belonged to *1276one of his friends. This is not a matter that can be resolved on an unsworn motion to correct an illegal sentence. Accordingly, we affirm the trial court’s order without prejudice to Mr. Clemons’ right to file a timely motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850. That motion, of course, must allege facts entitling Mr. Clemons to relief that are submitted under oath and the possible penalty of perjury for any knowing misstatements.
Affirmed.
ALTENBERND, C.J., and NORTHCUTT and STRINGER, JJ., Concur.